     Case 1:21-cv-00268-DAD-SKO Document 20 Filed 04/21/21 Page 1 of 4


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9    DONALD LOCKHART and PATRICIA                    Case No. 1:21-cv-00268-DAD-SKO
      LOCKHART,
10                                                    FINDINGS AND RECOMMENDATION
                         Plaintiffs,                  THAT THE MOTION TO WITHDRAW
11                                                    BE GRANTED
              v.
12                                                    ORDER DENYING PLAINTIFF
                                                      DONALD LOCKHART’S MOTION FOR
13    TRAVELERS COMMERCIAL INSURANCE                  EX PARTE EMERGENCY RELIEF
      COMPANY,
14                                                    (Docs. 13 & 18)
                     Defendant.
15    _____________________________________/          OBJECTIONS DUE: 14 DAYS

16

17         On March 30, 2021, Robert M. Moss, Esq. (“Attorney Moss”), attorney for Plaintiffs Donald

18 Lockhart and Patricia Lockhart (“Plaintiffs”), filed his “Motion to With Draw [sic] as Counsel for

19 Plaintiffs” (the “Motion to Withdraw”). (Doc. 13.) On March 31, 2021, the Motion to Withdraw

20 was referred to the undersigned for the preparation of findings and recommendations. (Doc. 15.)

21 By minute order entered that same day, the Court directed Plaintiffs and Defendant Travelers

22 Commercial Insurance Company (“Defendant”) to file their responses to the Motion by April 14,

23 2021. (Doc. 16.)

24         Defendant timely filed a statement of non-opposition. (Doc. 19.) On April 14, 2021,

25 Plaintiff Donald Lockhart (“Mr. Lockhart”) filed a “Motion for Emergency Ex Parte Hearing re

26 Attorney Withdrawal” (the “Motion for Emergency Ex Parte Hearing”), in which he asserts that
27 “[t]here are some circumstances surrounding the termination-resignation of Attorney Robert Moss

28
     Case 1:21-cv-00268-DAD-SKO Document 20 Filed 04/21/21 Page 2 of 4


 1   that need to be heard.”1 (Doc. 18.) The undersigned has reviewed the papers and finds the matter
 2   suitable for decision without oral argument. The matter is therefore submitted on the papers.
 3           Upon consideration of the Motion to Withdraw and supporting papers, and for the reasons
 4   set forth below, the undersigned recommends that the Motion to Withdraw be granted and orders
 5   that the Motion for Emergency Ex Parte Hearing be denied.
 6                                                 I.    DISCUSSION
 7           A.       Motion to Withdraw
 8           Attorney Moss has been the attorney of record for Plaintiffs since the start of the litigation
 9   on November 17, 2020. (See Doc. 1 at 112; Doc. 13.) He moves to withdraw as counsel for Plaintiffs
10   because “Plaintiff Donald Lockhart has expressly terminated [Attorney Moss] as his attorney, in
11   writing. Plaintiff Donald Lockhart’s communication to [Attorney Moss] was purportedly not only
12   on his behalf but on behalf of his wife, Plaintiff Patricia Lockhart, as well.” (Doc. 13 at 2.) Attorney
13   Moss states that “[i]rreconcilable differences have emerged between [him] and Plaintiffs which
14   prevent [him] from further representing Plaintiffs such that withdrawal is necessary and mandatory
15   per California Rules of Professional Conduct.” (Id.)
16           Withdrawal of attorney is governed by Local Rule 182 of the Local Rules of the United
17   States District Court for the Eastern District of California (“Local Rules”) and the Rules of
18   Professional Conduct of the State Bar of California (“Rules of Professional Conduct”). See E.D.
19   Cal. L.R. 182(d). Local Rule 182(d) provides as follows:
20           Unless otherwise provided herein, an attorney who has appeared may not withdraw
             leaving the client in propria persona without leave of court upon noticed motion
21           and notice to the client and all other parties who have appeared. The attorney shall
             provide an affidavit stating the current or last known address or addresses of the
22           client and the efforts made to notify the client of the motion to withdraw.
             Withdrawal as attorney is governed by the Rules of Professional Conduct of the
23           State Bar of California, and the attorney shall conform to the requirements of those
             Rules. The authority and duty of the attorney shall continue until relieved by order
24           of the Court issued hereunder. Leave to withdraw may be granted subject to such
             appropriate conditions as the Court deems fit.
25

26   Id. Rule of Professional Conduct 1.16(a)(4) provides that an attorney shall withdraw from the
27   1
       Any apparent dissatisfaction of Mr. Lockhart with Attorney Moss is not before the Court, although the Court notes
28   that a lack of opposition to the Motion to Withdraw may indicate such dissatisfaction.
     2
       This citation is to ECF pagination.

                                                             2
     Case 1:21-cv-00268-DAD-SKO Document 20 Filed 04/21/21 Page 3 of 4


 1   representation of a client if the client discharges the lawyer.
 2          As an initial matter, Attorney Moss has complied with Local Rule 182. He filed proofs of
 3   service demonstrating that he mailed a copy of the motion and the Court’s minute order setting forth
 4   the briefing schedule to Plaintiffs at their last known addresses. (Docs. 13, 17.) Next, the Motion
 5   to Withdraw states that Plaintiffs have expressly terminated Attorney Moss as their counsel. (Doc.
 6   13 at 2.) Therefore, withdrawal is mandatory under Rule of Professional Conduct 1.16(a)(4).
 7          Accordingly, the undersigned recommends that the Motion to Withdraw be granted.
 8          B.      Motion for Ex Parte Emergency Relief
 9          In addition to stating that the circumstances surrounding Attorney Moss’s “termination-
10   resignation” “need to be heard,” Mr. Lockhart’s Motion for Emergency Ex Parte Hearing raises
11   three other reasons why ex parte relief is necessary: Plaintiff Patricia Lockhart has requested to be
12   “withdrawn from the case because she has no interest in it”; Defendant is “pursuing dismissal with
13   points that remain categorically denied and even false”; and Mr. Lockhart’s request for alternative
14   dispute resolution (“ADR”) “has been ignored” by Attorney Moss and Defendant. (Doc. 18 at 2.)
15   “Ex parte applications are a form of emergency relief that will only be granted upon an adequate
16   showing of good cause or irreparable injury to the party seeking relief.” Moore v. Chase, Inc., No.
17   1:14–CV–01178–SKO, 2015 WL 4393031, at *4 (E.D. Cal. July 17, 2015) (quoting Clark v. Time
18   Warner Cable, No. CV–07–1797–VBF(RCx), 2007 WL 1334965, at *1 (C.D. Cal. May 3, 2007)).
19          Here, Mr. Lockhart has not met the standard for ex parte emergency relief based on his
20   asserted reasons. First, as noted above, any dissatisfaction Mr. Lockhart may have with Attorney
21   Moss is currently not before the Court. Second, Plaintiff Patricia Lockhart may voluntarily dismiss
22   her claims under Federal Rule of Civil Procedure 41(a)(1)(A)(i) without an order of Court because
23   Defendant has not served either an answer or a motion for summary judgment. See Fed. R. Civ. P.
24   41(a)(1)(A)(i). Third, Mr. Lockhart will have an opportunity to defend against any request for
25   dismissal by Defendant, should one be filed, in due course. Lastly, to the extent the parties wish to
26   proceed with ADR under the Local Rules, that procedure is set forth in Local Rule 271 and requires
27   stipulation reflecting the agreement of all parties. See E.D. Cal. L.R. 271(c)(3). Alternatively, Mr.
28   Lockhart is advised that, once the pleadings are settled, the Court intends to set a settlement

                                                        3
     Case 1:21-cv-00268-DAD-SKO Document 20 Filed 04/21/21 Page 4 of 4


 1   conference, as settlement conferences are mandatory in cases in which District Judge Dale A. Drozd
 2   is assigned as the presiding judge. Accordingly, Mr. Lockhart has failed to demonstrate any
 3   emergency or any likelihood of irreparable injury, and the Motion for Emergency Ex Parte Hearing
 4   will be denied.
 5                                          II.    CONCLUSION
 6            Based on the foregoing, the undersigned RECOMMENDS that the Motion to Withdraw
 7   (Doc. 13) be GRANTED.
 8            These findings and recommendation are submitted to the district judge assigned to this
 9   action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen (14)
10   days of service of this recommendation, any party may file written objections to these findings and
11   recommendations with the Court and serve a copy on all parties. The document should be captioned
12   “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge will review
13   the magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The
14   parties are advised that failure to file objections within the specified time may result in the waiver
15   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).
16            Further, it is hereby ORDERED that Mr. Lockhart’s Motion for Emergency Ex Parte
17   Hearing (Doc. 18) is DENIED.
18
     IT IS SO ORDERED.
19

20   Dated:     April 20, 2021                                    /s/   Sheila K. Oberto              .
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

                                                       4
